
	
		I
		111th CONGRESS
		2d Session
		H. R. 4601
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish the
		  Office of the National Nurse.
	
	
		1.Short titleThis Act may be cited as the
			 National Nurse Act of 2010.
		2.Establishing the
			 office of the national nurseTitle XVII of the Public Health Service Act
			 (42 U.S.C. 300u et seq.) is amended by adding at the end the following:
			
				1711.Office of the
				national nurse
					(a)Establishment of
				office
						(1)In
				generalThere is established within the Public Health Service an
				office to be known as the Office of the National Nurse, which shall be headed
				by a registered nurse, appointed by the Secretary, serving in a full-time
				position to be known as the National Nurse.
						(2)ProcedureExcept
				for the initial appointment of the National Nurse under paragraph (3), the
				Secretary shall appoint the National Nurse in accordance with Commissioned
				Corps Instruction CC23.4.6 (relating to Chief Professional Officer
				Nominations), as in effect on February 13, 2008.
						(3)Initial
				appointmentNot later than 30
				days after the date of enactment of this section, the Secretary shall appoint
				the individual serving as the Chief Nurse Officer of the Public Health Service
				as of the date of the enactment of this section as the first National Nurse.
						(b)Rank and
				gradeThe National Nurse shall have the same rank and grade as
				the Deputy Surgeon General of the Public Health Service.
					(c)DutiesThe
				National Nurse shall carry out the following:
						(1)Provide leadership
				and coordination of Public Health Service nursing professional affairs for the
				Office of the Surgeon General and other agencies of the Public Health Service,
				including providing representation for the Government of the United States at
				the Global Forum for Government Chief Nursing and Midwifery Officers and
				serving as a member of the Federal Nursing Service Council.
						(2)Represent the Surgeon General and the
				agencies of Public Health Service in communications with groups and societies
				concerned with nursing issues at the local, State, national, and international
				levels.
						(3)Provide guidance
				and advice to the Surgeon General and the Nurse Professional Advisory Committee
				on matters such as standards, recruitment, retention, readiness, and career
				development of nurses employed by and contracted with agencies of the Public
				Health Service.
						(4)Conduct media
				campaigns and make personal appearances for purposes of paragraphs (5) through
				(7).
						(5)Provide guidance
				and leadership for activities to promote the public health, including
				encouraging nurses and other health professionals to be volunteers and
				developing projects that educate the public about and engage the public in
				prevention practices to achieve better health.
						(6)Provide guidance and leadership to
				encourage nurses to become nurse educators.
						(7)Provide guidance and leadership for
				activities that will increase public safety and emergency preparedness.
						(d)Annual health
				priorities
						(1)In
				generalEach fiscal year, the
				National Nurse shall identify, in consultation with the Surgeon General, heads
				of the agencies of the Public Health Service, States, and organizations that
				represent health professionals, annual health priorities.
						(2)Carrying out
				annual health prioritiesThe
				National Nurse, in addressing the annual health priorities, shall encourage
				volunteerism of nurses and other individuals, and strengthen the relationship
				between Government agencies and health-related national organizations.
						(3)Community-based
				projects
							(A)In
				generalIn carrying out this
				subsection, the National Nurse shall encourage community-based, nonprofit
				organizations to seek grants for the purpose of education and interventions to
				address the annual health priorities.
							(B)ImplementationIn encouraging community-based, nonprofit
				organizations under subparagraph (A), the National Nurse shall—
								(i)provide guidance and coordination on
				recommended activities to such organizations;
								(ii)encourage
				practicing nurses and other health professionals, including retired health
				professionals and students enrolled in health professional programs, to
				participate in health promotion activities and replicate successful health
				promotion activities;
								(iii)monitor
				activities being conducted through the collection and evaluation of data to
				determine if the annual health priorities are being addressed; and
								(iv)acknowledge
				successful programs and encourage their replication.
								(C)Media
				campaignsThe National Nurse shall ensure that media campaigns
				conducted under subsection (c)(4) include media campaigns regarding the annual
				health priorities.
							(D)EvaluationsThe National Nurse shall, directly or
				through awards of grants or contracts, evaluate the activities encouraged by
				the National Nurse and conducted by community-based, nonprofit organizations
				under subparagraph (A) to determine the extent to which such activities have
				succeeded in carrying out the purpose described in such subparagraph.
							(E)Dissemination of
				informationThe National
				Nurse shall disseminate information to governmental agencies, schools, and
				community-based, nonprofit organizations interested in health promotion and
				improving public health through community action.
							(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
					.
		
